 Case: 1:18-cr-00286 Document #: 134 Filed: 10/22/19 Page 1 of 1 PageID #:738

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00286
                                                       Honorable Matthew F. Kennelly
Xavier Elizondo, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 22, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly as to David Salgado:
Jury trial and jury deliberations completed on 10/22/2019. The jury finds defendant David
Salgado guilty on Counts 1s, 2s, 3s, 5s, and 7s of the Superseding Indictment. Case is
referred to the Probation Office for preparation of a presentence report. Post−trial motions
shall be filed by 11/26/2019. Sentencing hearing set for 1/23/2020 at 1:30 p.m. The
presentence report is to be filed by 12/19/2019. Objections to the presentence report are
due 1/9/2020 and responses if any are to be filed by 1/16/2020. Status hearing set for
12/3/2019 at 1:30 p.m. Defendant's appearance is waived for the next status hearing.
Government's oral motion to modify defendant9;s conditions of release is granted and
paragraph k of the conditions of release [17] is added for the reasons stated in open court.
Defendant David Salgado is not to possess a firearm and must turn over his FOID card to
Pretrial Services on 10/23/2019 by 3:30 p.m. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
